DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed on 12/20/18 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanashi (2015/0218628) (of record) in view of Van Mechelen et al (2015/0212060) (hereinafter: “Mechelen”) and Perraut et al (hereinafter: “Perraut”).
Regarding claim 1, figures 1A and 1B of Hanashi below discloses a dispensing apparatus (par. [0050]) that dispenses a sample into a well (10) of a microplate (9) having a plurality of wells (10), comprising: a light emitter (2) that emits laser light (Ex) to each of the wells (10) one by one (par. [0047]); a light receiver (16) that receives light intensity (Em) (figure 2B) returned from each of the wells (10); and a control unit (18) that determines whether foreign matter (i.e., particles) is present in each of the wells (10) based on information on the light received by the light receiver (16) (par. [0047] and [0051]).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

Hanashi teaches the use of a stage position changing device (17a) for moving the position in a horizontal direction of the microplate (9) to change a well (10) to be observed (par. [0051]). Hanashi does not teach the use of a multi-joint robot arm including a hand section configured to be capable of holding both the light emitter and the light receiver.


    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


	Hanashi teaches that reflected light is the light intensity (Em) in a pulse form (par. [0056] and [0057]) and the variation in the light intensity of the signal corresponding to the particle has a profile reflecting the light intensity distribution in the light detection region (par. [0076]); thus, it is inherent that the light receiver that receives light reflected from each of the wells and returning along the light axis (i.e., axis of the objective lens 8); if not, such the feature is well known in the art as taught by Perraut. 
	Perraut, from the same field of endeavor, figures 3-4 of Perraut below discloses a method of analyzing a sample receiving a particle of interest, including: a light source (360) that emits light (363) to each of the sample holders (314-318) along a light axis (335) and a light receiver (332) that receives light (364) reflected from each of the sample holders and returning along the light axis (335) for the same purpose of detecting the particles (312a) of the sample (311) (par. [0179] and [0185]).

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hanashi, for example, detecting the light reflected from the particles or the wells as taught by Perraut if addition measurements are designed (i.e., position of the particle or wells). 
	Regarding claim 2, Hanashi teaches that the position of the particles can be detected (par. [0052]). Hanashi does not teach the information on the light received 
	Perraut teaches that the information on the light received comprises a distance from the foreign matter (i.e., particles 112a, 312a)  in response to the foreign matter being present, or a distance from the sample (311) in response to the foreign matter being absent, and the foreign matter detecting unit (332, 351) measures a respective distance between the foreign matter (112a, 312a)  if present, or the sample if the foreign matter is absent, in each of the wells and the light receiver based on the respective information on the light received by the light receiver (332, 351) (par. [0179], [0185], [0196]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hanashi, for measuring a respective distance between the foreign matter if present, or the sample if the foreign matter is absent, in each of the wells and the light receiver based on the respective information on the light received by the light receiver as taught by Perraut if addition measurements are designed.
	Regarding claim 5, Ferraut teaches the use of a threshold for the distance measured by the foreign matter detecting unit is set, and the control unit determines that 
	Regarding claim 6, Hanashi does not teach that the foreign matter detecting unit is configured to be capable of being held by the hand section. However, the examiner takes the Official notice that using a handheld or compact foreign matter detecting unit is well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device of Hanashi so the foreign matter detecting unit in the compact or handheld form because it is now well-known for easy carrying, save the space and reduce the cost of the device.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanashi, Mechelen and Perraut as applied to claims 1-2 and 5-6 above, and further in view of Hashimoto et al (2008/0029690) (of record).
Regarding claim 3, Hanashi and Perraut do not teach that the foreign matter detecting unit measures the respective distance between the foreign matter if present, or the sample if the foreign matter is absent, in each of the wells and the light receiver based on a phase difference between a phase of light emitted by the light emitter and a phase of light received by the light receiver; however, such the features are known in the art as taught by Hashimoto et al.
Hashimoto et al, from the same field of endeavor, teaches that the foreign matter detecting unit (5, 6) measures a distance between the object (3) and the light receiver (6) based on the light received by the light receiver (6) and the foreign matter detecting unit (5) measures the distance between the object (3) and the light receiver (6) based 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention was made to replace the method of detecting the foreign matter of Hanashi and Perraut by the method of detecting distance and phase difference as taught by Hashimoto et al because both methods are used for detecting the presence of the particle or foreign matter.
	Regarding claim 4, Hanashi teaches the use of laser light (Ex) (par. [0050] and [0051]. Perraut teaches the use of laser source (360) (par. [0161]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanashi in view of LeFevere et al (2019/0178776) (hereinafter: “LeFevere”) and Perraut.
Regarding claim 7, figures 1A and 1B of Hanashi above discloses a dispensing method of dispensing a sample into a well (10) in a microplate (9) having a plurality of wells (10), comprising: emitting light (Ex) to each of the wells (10); determining whether foreign matter (i.e. particles) is present in each of the wells (10) (par. [0047] and [0051]); dispensing the sample into the well (10) each of the wells (10); and removing the dispensed sample from each of the wells (10) (par. [0154]).
Hanashi discloses step of detecting the present of the particles in the sample solution (par. [0063]) and does not teach steps of determining the presence of the particles after removing or washing the sample solution from the wells.



    PNG
    media_image4.png
    3300
    2560
    media_image4.png
    Greyscale


Hanashi teaches that reflected light is the light intensity (Em) in a pulse form (par. [0056] and [0057]) and the variation in the light intensity of the signal corresponding to the particle has a profile reflecting the light intensity distribution in the light detection region (par. [0076]); thus, it is inherent that the light receiver that receives light reflected from each of the wells and returning along the light axis (i.e., axis of the objective lens 8); if not, such the feature is well known in the art as taught by Perraut. 
	Perraut, from the same field of endeavor, figures 3-4 of Perraut below discloses a method of analyzing a sample receiving a particle of interest, including: a light source (360) that emits light (363) to each of the sample holders (314-318) along a light axis (335) and a light receiver (332) that receives light (364) reflected from each of the sample holders and returning along the light axis (335) for the same purpose of detecting the particles (312a) of the sample (311) (par. [0179] and [0185]).

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hanashi, for example, detecting the light reflected from the particles or the wells as taught by Perraut if addition measurements are designed (i.e., position of the particle or wells). 
Conclusion
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 10, 2021